Citation Nr: 0801804	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a duodenal ulcer.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arteriosclerotic 
heart disease (ASHD).  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a herniated nucleus 
pulposus.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for residuals of burns 
on the hands and feet.  

6.  Entitlement to an increased rating for prostatitis, 
currently rated 10 percent.  

(The issue concerning entitlement to service connection for 
impotence as secondary to service-connected prostatitis is 
the subject of a separate decision.)  

REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1946 to November 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, on behalf of the RO in Newark, New Jersey, in 
March 2002.  The Board's October 2004 Remand, pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999), instructed that a 
statement of the case (SOC) should be issued concerning the 
remaining issues from the March 2002 rating decision.  An SOC 
was mailed to the veteran and his representative in October 
2006 and, in October 2006, a VA Form 9 was received from the 
veteran, completing his appeal as to the six issues listed 
above.  Accordingly, the case is now properly in appellate 
status and ready for the Board's consideration.  

A hearing was held at the RO in June 2007 at which testimony 
was accepted concerning the above issues.  The undersigned 
Veterans Law Judge presided.  

For good cause shown - the veteran's advanced age - the 
Board advanced the case on the docket as to the six issues 
listed above in August 2007.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2007).  

Concerning the veteran's representation, the Board notes that 
the National Association of County Veterans Service Officers 
is representing the veteran as to the claims for service 
connection for a duodenal ulcer, ASHD, a herniated nucleus 
pulposus, PTSD, and residuals of burns on the hands and feet, 
and an increased rating for prostatitis currently before the 
Board.  The representative for the remaining issue that is 
the subject of a separate Board decision is an attorney, 
AnnMarie D. Mulcahey Leikauf, whose representation of the 
veteran has not been withdrawn.  

At the June 2007 hearing, the veteran's representative noted 
a claim for "smoking" that the veteran had reportedly 
submitted in a letter to the RO in August 1997.  The record 
does not contain such a letter.  However, the representative 
indicated he had a copy and would forward it to the Board; no 
additional evidence in that regard has been received since 
the hearing, though.  Further, the record does not show that 
such a claim has previously been adjudicated by the RO.  
Nevertheless, the representative's comments concerning 
smoking are referred to the RO for appropriate action.  

The appeal concerning the issue of entitlement to service 
connection for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 


FINDINGS OF FACT

1.  A Board decision in September 1981 found that new and 
material evidence had not been presented to reopen a claim 
for service connection for a gastrointestinal disorder, a 
cardiovascular disorder, and a back disorder.  

2.  Evidence added to the record since September 1981 is 
either duplicative or cumulative of evidence that was 
previously of record and considered regarding service 
connection for a duodenal ulcer, and does not raise a 
reasonable possibility of substantiating the veteran's claim.  

3.  Evidence added to the record since September 1981 is 
either duplicative or cumulative of evidence that was 
previously of record and considered regarding service 
connection for ASHD, and does not raise a reasonable 
possibility of substantiating the veteran's claim.  

4.  Evidence added to the record since September 1981 is 
either duplicative or cumulative of evidence that was 
previously of record and considered regarding service 
connection for a herniated nucleus pulposus, and does not 
raise a reasonable possibility of substantiating the 
veteran's claim.  

5.  The veteran does not currently have any residuals of 
burns on his hands or feet.  

6.  The veteran's service-connected prostatitis is manifest 
by hesitancy, decreased force of stream, and nocturia 
averaging three to four times a night; there is no evidence 
of urinary tract infections, stricture disease requiring 
dilatation or catheterization, stress incontinence requiring 
the wearing of absorbent materials, or uroflowmetry showing 
markedly diminished peak flow rate.  


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1981 Board 
decision, which denied the veteran's claim for service 
connection for a gastrointestinal disorder, is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2007).  

2.  Evidence received since the final September 1981 Board 
decision, which denied the veteran's claim for service 
connection for a cardiovascular disorder, is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2007).  

3.  Evidence received since the final September 1981 Board 
decision, which denied the veteran's claim for service 
connection for a back disorder, is not new and material and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2007).  

4.  The criteria are not met for service connection for 
residuals of burns on the hands and feet.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

5.  The criteria are met for a 20 percent rating, and no 
higher, for prostatitis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, and 4.115b, 
Code 7527 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A.  Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
peptic ulcer disease, cardiovascular disease, or organic 
disease of the nervous system becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

i.  New and material evidence 

A claim disallowed by the Board is final.  In order to reopen 
a previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

1.  Duodenal ulcer

Service connection for a duodenal ulcer has been denied on 
previous occasions, most recently by the Board in September 
1981.  The evidence that was previously of record included 
the service medical records, VA and private treatment 
records, letters from private physicians, and lay statements.  
Each of the previous decisions denied service connection 
because the evidence did not show that a duodenal ulcer was 
present during service, within one year after the veteran's 
separation from service, or for many years thereafter.  The 
treatment records did show that he was treated for an ulcer 
in the 1950s.  But there was no evidence linking any current 
duodenal ulcer to service.  

Evidence added to the record since September 1981 concerning 
service connection for a duodenal ulcer consists primarily of 
VA and private treatment records.  Those records reflect 
evaluation and treatment for irritable bowel syndrome, 
gastroesophageal reflux disease with esophagitis, a hiatal 
hernia, proctitis, and diverticulosis.  The records indicate 
the veteran has a history of a duodenal ulcer.  

The Board finds that the additional evidence, including the 
veteran's hearing testimony, is not "new" because it is 
merely cumulative of evidence that was previously of record.  
It shows nothing more than a history of a duodenal ulcer and 
the veteran's contention, including in testimony during his 
hearing, that he was treated for an ulcer by a private 
physician shortly after his separation from service, in late 
1949 or early 1950 - information that was known and 
considered by the RO and the Board in the prior decisions.  
The evidence is also not material, since it provides no new 
information as to the missing elements needed to establish 
service connection - evidence that the veteran had ulcer 
disease during service or within the first year after his 
separation, or evidence showing that any current duodenal 
ulcer is related to injury or disease incurred in service.  
The evidence added to the record since September 1981 does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  

Therefore, the Board concludes that new and material evidence 
has not been presented to reopen the veteran's claim for 
service connection for a duodenal ulcer.  Accordingly, the 
appeal must be denied.  

2.  ASHD

Service connection for ASHD or a heart disorder has also been 
denied on previous occasions, most recently by the Board in 
September 1981.  The evidence that was previously of record 
included the service medical records, VA and private 
treatment records, letters from private physicians, and lay 
statements.  Each of the previous decisions denied service 
connection because the evidence did not show that a heart 
disorder was present during service, within one year after 
the veteran's separation from service, or for many years 
thereafter.  In addition, there was no evidence linking his 
current ASHD to service.  The evidence did show that the 
veteran had a myocardial infarction and underwent coronary 
artery bypass surgery in 1975.  

Evidence concerning this issue that has been added to the 
record since September 1981 also consists of duplicate 
records regarding the veteran's treatment for coronary artery 
disease in the 1970s - duplicates of treatment records that 
were previously obtained and considered - as well as records 
of ongoing treatment for his heart disease since that time.  
There is no evidence that any examiner has related to service 
the heart disease that has been present since the 1970s.  

The veteran has pointed to a blood pressure reading on a VA 
compensation examination in February 1950 as indicative that 
his heart disease began then - within one year after the 
veteran was separated from service.  He also testified at his 
Board hearing in June 2007 that he first had heart trouble in 
the 1970s, at which time he underwent coronary bypass 
surgery.  He indicated that he still took medication for his 
heart.  All of that evidence, however, was previously of 
record and considered, and is, therefore, not new.  The 
evidence is also not material, since it provides no new 
information as to the missing elements needed to establish 
service connection - evidence that the veteran had heart 
disease during service or within the first year after his 
separation, or evidence showing that any current heart 
disease is related to injury or disease incurred in service.  
The evidence added to the record since September 1981 does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  

Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the veteran's claim for 
service connection for ASHD.  His appeal of this issue must 
also be denied.  

3.  Herniated nucleus pulposus

Service connection for a herniated disc or a low back 
disorder has also been denied on previous occasions, most 
recently by the Board in September 1981.  As with the above 
issues, the evidence of record in September 1981 failed to 
show that a back disorder was present in service or for many 
years thereafter.  The evidence did show that the veteran was 
evaluated for a possible herniated nucleus pulposus in 1976.  
But there was no evidence showing or even suggesting that the 
back disorder was in any way related to service.  

The considerable medical evidence that has been added to the 
record since September 1981 reflects intermittent complaints 
of back pain and shooting pains into his legs, as well as a 
diagnosis of bilateral L5-S1 and left L4 radiculopathy.  The 
veteran also testified at his June 2007 Board hearing 
regarding the circumstances of his claimed back injury in 
service.  He stated, however, that he was never treated for 
his back during service.  The veteran testified that he was 
hospitalized in 1975, when he was in traction for 33 days, 
and that he periodically still received treatment.  All of 
this evidence, however, is merely cumulative of evidence that 
was previously of record and considered, showing only that he 
now has a back disorder that began after service.  Therefore, 
that evidence is not new.  The evidence is also not material, 
since it provides no new information as to the missing 
elements needed to establish service connection - evidence 
that the veteran had a herniated nucleus pulposus during 
service or evidence showing that any current herniated 
nucleus pulposus is related to injury or disease incurred in 
service.  The evidence added to the record since September 
1981 does not raise a reasonable possibility of 
substantiating the veteran's claim and so cannot be material.  

Lacking new and material evidence to reopen the veteran's 
claim for service connection for a herniated nucleus 
pulposus, his appeal of this issue must be denied.  

ii.  New claim - Burns of the hands and feet

Neither the service medical records nor the post-service 
treatment records contain any evidence of complaints or 
treatment for burns of the hands and feet.  There is no 
medical evidence that the veteran has any residuals of burns 
to his hands or feet.  

At his Board hearing in June 2007, the veteran described how 
he sustained burns of hands and feet in a fire while he was 
on maneuvers in Puerto Rico; he indicated that he was 
examined briefly by a corpsman and returned to duty - no 
treatment was provided.  The veteran admitted at his hearing 
that he did not receive any treatment for residuals of the 
burns on his hands and feet and that he had no residual 
scars.  He stated, however, that his right foot would get 
numb once in a while.  

To establish service connection, the law requires that there 
be evidence of a current disability.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303; see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In this case, there is no 
documentation of the claimed burns in service and no medical 
evidence of any current residuals of the claimed burns.  
Although the veteran, in his June 2007 testimony, described 
the circumstances of a wildfire on the island of Vieques when 
he was asked how he burned his hands and feet, he did not 
specifically describe burning his hands and feet, and he 
admitted that he currently had no residual disability, 
including scarring, from the claimed burns.  In the absence 
of any competent, credible evidence of a current disability 
that is related to an injury or disease in service, service 
connection must be denied.  

B.  Increased rating for prostatitis

The present appeal involves the veteran's claim that the 
severity of his service-connected prostatitis warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321 
and Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Disabilities of the prostate gland are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Code 7527.  Voiding 
dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.  The following rating 
criteria are found at 38 C.F.R. § 4.115a.

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials is rated 20 percent when the 
absorbent materials must be changed less than 2 times per 
day, 40 percent when they must be changed 2 to 4 times per 
day, and 60 percent when they must be changed more than 4 
times per day, or when the use of an appliance is required.  

Urinary frequency is rated 10 percent for daytime voiding 
interval between 2 and 3 hours, or awakening to void two 
times per night; 20 percent for daytime voiding interval 
between 1 and 2 hours, or awakening to void three to four 
times per night; and 40 percent for daytime voiding interval 
less than 1 hour, or awakening to void five or more times per 
night.

Obstructed voiding is rated noncompensable for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  A 10 percent rating is 
assigned for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of (1) post void residuals greater than 150 
cc; (2) uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec); (3) Recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 month.  A 30 percent rating 
is assigned for urinary retention requiring intermittent or 
continuous catheterization.

Urinary tract infection is rated 10 percent for long-term 
drug therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management, or 30 percent for 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.

The record shows that a 10 percent rating has continuously 
been in effect for the veteran's prostatitis since the day 
following his separation from service in 1949.  Accordingly, 
the rating for the disability is protected at that level.  
38 C.F.R. § 3.951(b) (2007).  

The record does not reflect any notation in recent years of 
urinary tract infections, stricture disease requiring 
dilatation or catheterization, stress incontinence requiring 
the wearing of absorbent materials, or uroflowmetry showing 
markedly diminished peak flow rate.  Therefore, a higher 
rating on the basis of those manifestations is not warranted.  

However, the treatment records do show the veteran's 
persistent urinary complaints.  During a VA clinic visit in 
January 2002, he complained of urgency and nocturia times 2.  
On another occasion in January 2002, he was noted to have 
nocturia 4 to 5 times.  In March 2003, he complained of 
intermittency, hesitancy, decreased force of stream, and 
incomplete voiding; in November 2003, the veteran reported 
having nocturia three times per night, but denied any reduced 
force of stream, hesitancy or double voiding.  However, his 
symptoms were apparently so troubling that he underwent a 
transurethral resection of the prostate (TURP) at a VA 
facility in April 2004.  Due to persistent symptoms of 
frequency, urgency, and nocturia, he underwent a repeat TURP 
at a private hospital in October 2004.  

The veteran underwent a VA compensation examination in 
September 2005.  At that time he reported having nocturia 3-4 
times per night and occasional incomplete emptying, but he 
denied having any dysuria or hematuria.  VA examiners also 
reviewed the veteran's claims file in November 2005 and 
January 2007, but neither of those examiners saw the veteran 
or discussed any of his urinary tract symptoms except for 
erectile dysfunction/impotence.  In May 2007, a private 
physician wrote a brief note stating that the veteran had 
frequency of urine at night, but did not specify the 
frequency.  At his Board hearing in June 2007, the veteran 
did not provide any specific testimony regarding his urinary 
symptoms.  He did testify regarding his erectile dysfunction 
or impotence, but that symptom is not a basis for rating 
prostatitis and is the subject of a separate Board decision, 
as noted above.  

Although the veteran's symptoms of urgency and decreased 
force of stream are included in the criteria for the 
currently assigned 10 percent rating, a higher rating may be 
assigned for urinary frequency or nocturia, depending on the 
frequency of the symptoms.  Daytime frequency - as opposed 
to nocturia - has seldom been noted in the treatment 
records.  The records show that the frequency of the 
veteran's reported nocturia is apparently the more troubling 
symptom.  Since early 2002, the frequency of the nocturia has 
been variable - from 2-3 times per night to, as noted on one 
occasion, 4-5 times per night.  The majority of the reports 
have indicated that the veteran's nocturia occurred 2-3 
times, three times, or 3-4 times per night.  Only once has an 
examiner noted nocturia approaching 5 times per night - and 
that was in January 2002, prior to his TURPs in 2004.  

While nocturia two times per night is rated at 10 percent, 
nocturia of 3 to 4 times per night would support a 20 percent 
rating, and nocturia of 5 or more times per night would 
support a 40 percent rating.  As nocturia of 4 to 5 times per 
night was noted only once, and lesser nocturia was reported 
before and after January 2002, it is not possible to identify 
a period during which the veteran had nocturia of 5 or more 
times per night, which would support assignment of a 40 
percent rating for a specified period pursuant to Hart, 
supra.  As the bulk of the notations concerning nocturia give 
a frequency of 3 to 4 times per night, the Board concludes 
that the criteria for a 20 percent rating, but no higher, are 
supported by the record.  

II.  Duties to notify and to assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VA has satisfied its duty to notify.  Prior to the March 2002 
rating decision that is the subject of this appeal, a letter 
in November 2001 notified the veteran of the information 
required in general for service connection.  A letter in 
November 2004 provided him with notice as to what information 
or evidence was needed for his increased rating claim.  In 
addition, a July 2006 letter gave him information concerning 
the requirement for new and material evidence to reopen the 
previously denied claims and specifically informed him that 
he should give VA any pertinent evidence in his possession, 
and a March 2006, the RO first provided him the specific 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  

Although a July 2006 RO letter contains the relevant legal 
criteria for reopening a previously denied claim, none of the 
letters the RO has sent him in this case contains the very 
specific notification required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006), in cases involving reopening a previously 
denied claim.  Accordingly, prejudicial error must be 
presumed because of this Kent notice defect.  The Board 
concludes that the veteran had actual knowledge of the bases 
for the previous denials of his claims, and of the specific 
evidence needed to reopen the claims.  The record shows that 
the veteran has applied for service connection for a duodenal 
ulcer, heart disease, and a low back disorder on several 
previous occasions since 1975, and service connection had 
been denied three times by the Board.  Over the years, 
including during the current appeal, the veteran has been 
repeatedly apprised as to what evidence was lacking in his 
case in five rating decisions, three Board decisions, four 
SOCs, two SSOCs, and at four personal hearings.  He is 
clearly well aware of what evidence is needed to substantiate 
his claims in this regard.  In Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the U.S. Court of Appeals for the 
Federal Circuit addressed the question of how to apply the 
rule of prejudicial error when VA failed to provide adequate 
notice to the claimant.  That court held that demonstration 
of any of the following will show that the presumption of 
prejudice has been overcome: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  The Board finds that, in 
this case, the veteran has actual knowledge of the needed 
evidence.  Therefore, the presumption of prejudicial error 
has been rebutted.  

There is no prejudice regarding the timing of the 
notifications; the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, including at a hearing 
before the Board.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has submitted numerous reports of private 
medical treatment, and voluminous VA treatment records have 
been obtained.  He has not identified any other evidence or 
records that have not been obtained that are relevant to his 
claim.  

Accordingly, VA has satisfied its assistance duties as to the 
issues decided herein.  For the reasons set forth above, and 
given the facts of this case, no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the claimant.  Any deficiencies in VA's 
duties to notify or to assist the veteran concerning the 
claim are harmless.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a duodenal ulcer.  

New and material evidence has not been presented to reopen a 
claim for service connection for arteriosclerotic heart 
disease (ASHD).  

New and material evidence has not been presented to reopen a 
claim for service connection for a herniated nucleus 
pulposus.  

Service connection for residuals of burns on the hands and 
feet is denied.  

A 20 percent rating for prostatitis is granted, subject to 
the law and regulations governing the award of monetary 
benefits.  


REMAND

The record shows that the veteran has received psychiatric 
treatment for anxiety and depression and that a VA 
compensation examiner in December 2001 diagnosed PTSD.  The 
RO denied service connection for PTSD on the basis that the 
veteran had not provided sufficiently specific information in 
order to verify a stressor as a cause for his PTSD.  At his 
Board hearing in June 2007, however, the veteran provided the 
name of a fellow Marine - PFC Robert Swipes (or Switz or 
Switzer) - who reportedly drowned while he and the veteran 
were stationed at Cheatham Annex, Yorktown, Virginia, in 
1947.  Accordingly, the Board finds that VA has a duty to 
attempt to verify the veteran's claimed stressor.  

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2007). 

Therefore, this claim is REMANDED to the AMC/RO for the 
following actions:

1.  Attempt to verify the veteran's 
reported stressor, as described by him 
during his June 2007 Board hearing, i.e., 
the drowning of a fellow Marine.  If 
additional information is needed to 
verify the reported stressor, ask the 
veteran to provide the necessary 
information.  If the evidence and 
information is not adequate to attempt to 
document the reported stressor event, the 
reason(s) why the stressor could not be 
verified, and whether further efforts to 
verify stressors would be futile, should 
be documented in the record.  

2.  If the claimed stressor is verified, 
provide the veteran an examination to 
determine: (a) whether his psychiatric 
symptoms meet the criteria for a 
diagnosis of PTSD, and (b) if so whether 
the verified stressor is sufficient to 
support the diagnosis.  The claims folder 
should be made available to the examiner.  

3.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided an SSOC 
and afforded the appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


